UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1167


WINIFRED BEASLEY,

                   Plaintiff - Appellant,

             v.

GOODWIN HOUSE BAILEY’S CROSSROADS,

                   Defendant - Appellee,

             and

NATASHA CHESSNOE, Salon Manager; LORI SIMPSON, Director Senior
Services; DANIELLE BROKENBURR, Human Resources; PAMELA CREWS,
Salon Stylist,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00837-LO-IDD)


Submitted: September 26, 2019                               Decided: October 2, 2019


Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Winifred Beasley, Appellant Pro Se. Linda U. Okoukoni, Amanda Vaccaro, JACKSON
LEWIS PC, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Winifred Beasley appeals the district court’s order granting Goodwin House

Bailey’s Crossroads’ motion to dismiss Beasley’s claims that she was harassed, subjected

to retaliation and a hostile work environment, and constructively discharged because of her

race, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2012 & Supp. 2019). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Beasley v. Goodwin House Bailey’s Crossroads, No. 1:18-cv-00837-LO-IDD (E.D. Va.

Jan. 15, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3